DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/18/22, with respect to the rejection(s) of claim(s) 1-15 under Heneghan in view of Gordon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benway et al. (U.S. Pat. 9,978,357).  It was noted that Gordon was erroneously cited and the correct reference has been recited in a new Non-Final rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (U.S. Pat. 8,562,526 hereinafter "Heneghan") in view of Benway et al. (U.S. Pat. 9,978,357 hereinafter “Benway”).
Regarding claims 1, 10-12 and 15, Heneghan discloses a sleep assessment device comprising: at least one contactless biometric sensor for detecting at least one of a heart rate, respiration, or movement of a user (e.g. Fig. 1); a microphone for recording and logging data (e.g. “334”; Col. 11, 10-24); a processor (e.g. 1340); and memory (e.g. 
It is noted that headphones are not user specific and are capable of being worn by anyone in the vicinity of the system and therefore meet the limitation of being worn by a second user.
Regarding claim 2, meeting the limitations of claim 1 above, Heneghan further discloses wherein the thumbprint is a thumbprint of a normal sleep pattern (e.g. Col. 7, ll. 30-45).
Regarding claim 3, meeting the limitations of claim 1 above, Heneghan further discloses wherein the thumbprint is a thumbprint of a known sleep disorder (e.g. Col. 7, l. 64 to Col. 8, l. 7).
Regarding claim 4, meeting the limitations of claim 1 above, Heneghan further discloses wherein the sleep disorder is one of: sleep apnea, sleep talking, sleep walking, and snoring (e.g. Col. 7, l. 64 to Col. 8, l. 7).
Regarding claim 5, meeting the limitations of claim 1 above, Heneghan further discloses wherein the processor is further configured to output a notification of a potential sleep disorder (e.g. Col. 4, ll. 36-56).
Regarding claim 6, meeting the limitations of claim 1 above, Heneghan further discloses a transmitter for transmitting the notification of a potential sleep disorder (e.g. Col. 4, ll. 36-56).
Regarding claim 9, meeting the limitations of claim 1 above, Heneghan further discloses wherein said processor is further configured to detect sound while a user is sleeping and log sound information into said sleep record (e.g. Col. 7, ll. 30-45).

Claims 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Benway as applied to claims 1-6 and 9-15 above, and further in view of Raviv et al. (U.S. Pat. 5,671,733 hereinafter "Raviv").
Regarding claims 7-8 and 13-14, Heneghan in view of Benway discloses the claimed invention except for the use of an oxygen sensor mounted on the user to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REX R HOLMES/
Primary Examiner, Art Unit 3762